Citation Nr: 1302058	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-32 707	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUE

Entitlement to a rating higher than 10 percent for irritable bowel syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel







INTRODUCTION

The Veteran served in the Rhode Island National Guard from February 1990 to May 1995.  He served on active duty from January 1991 to May 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2009 of a Department of Veterans Affairs (VA) Regional Office. 

FINDING OF FACT

Irritable bowel syndrome is productive of alternating diarrhea and constipation with more or less constant abdominal distress.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for irritable syndrome have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118 Diagnostic Code 7319 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  


(1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in December 2008 and in February 2009.  The Veteran was notified of the evidence needed to substantiate a claim for increase, namely, a worsening in severity and the effect on employment.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, and that with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 


As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  

As for the timing of the VCAA notice, there was partial VCAA notice before the initial adjudication that complied with Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice).  To the extent the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statement of the case, dated in January 2010.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded a VA examination in January 2009.  As the report of the examination is based on a review of the Veteran's history and describes the current disability in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).


As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A disability rating is determined by application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 



Rating Criteria 

Irritable bowel syndrome is rated 10 percent under Diagnostic Code 7319.  Under Diagnostic Code 7319, the criteria for the next higher rating, 30 percent, which is the maximum rating under Diagnostic Code 7319, are severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

Facts 

In statements in December 2008, two coworkers, J.A.S. and W.M., stated that they knew of the Veteran's bowel distress, because the Veteran had to plan his work around the availability of a restroom because of frequent episodes of bowel disturbance.  

On VA examination in January 2009, the Veteran stated that there was an increase in the severity of irritable bowel syndrome and that he now had episodes of alternating diarrhea and constipation.  The Veteran described periods of constipation, lasting three to four days, followed by crampy abdominal pain with diarrhea.  The Veteran stated that he is on the road frequently for his job and that he knew were restrooms were available.  

In his notice of disagreement in February 2009, the Veteran stated that his symptoms of abdominal distress were near constant.  In February 2010, the Veteran stated that he suffered from more or less constant abdominal distress and that he had altered his work schedule because of it.  

Analysis 

The Board finds that the statements of the Veteran and his coworkers are competent and credible evidence as to the symptoms of irritable bowel syndrome.

In his statements and on VA examination in January 2009, the Veteran has described more or less constant abdominal distress with alternating constipation and diarrhea, which meets the criteria for a 30 percent rating, which is the maximum schedular rating under Diagnostic Code 7319.  There is no other Diagnostic Code that is applicable.  

Extraschedular Consideration

Although the RO obtained an opinion from the VA's Director of Compensation and Pension Service regarding an extraschedular rating higher than 10 percent for irritable bowel syndrome, the grant of a 30 percent, the maximum schedular rating under Diagnostic Code 7319, is a material change in the disability picture and raises anew the question of an extraschedular rating. 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, it is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

Extraschedular consideration requires that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards or criteria. 

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).





The Board finds that the rating criteria reasonably describe the Veteran's symptomatology, namely, more or less constant abdominal distress with diarrhea and constipation.  In other words, the Veteran does not have symptomatology not already encompassed in the Rating Schedule, and the assigned rating is adequate.  Also there is no evidence of marked interference with employment or frequent hospitalizations to render impractical the application of the regular schedular criteria.  Therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.

A Total Disability Rating for Compensation based on Individual Unemployability 

The Veteran has not expressly raised and as the Veteran is employed the records does not reasonably raise a claim for a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability, or th claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

A 30 percent rating for irritable bowel syndrome is granted.  



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


